Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 1/13/21.
Claims 1, 3, 5-7, 13, 16-20 have been amended.
Therefore, Claims 1-20 are now pending and have been addressed below.

Response to Amendment
	Applicant has amended Claims 17-20 to depend from claim 16 to overcome the claim objection. Examiner withdraws the objection with respect to these and all depending claims unless otherwise indicated.

Claim Objections
Claim 1 objected to because of the following informalities:  determine of business availability….  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the 
Step 1: Identifying Statutory Categories
In the instant case, claims 1-6, 7-15 are directed to a system/server. Claims 15, 17-20 are directed to a non-transitory computer readable storage medium (i.e. an article of manufacture). Claims 16-20 are directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 7 and 16 recite methods that maintaining a listing comprising at least one entry and wherein each entry comprises indicia of an entity; obtaining, a dynamic attribute for each entry of the entity and wherein the dynamic attribute comprises a status of a communication mode; enables a determination of business availability; receiving request for the listing; in response to the received request, sending the listing; receiving, a selection, comprising a selected one of the at least one entry and the communication mode; and connecting the user with the entity utilizing the communication mode.
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a server, a user device, a data storage, a network, a processor, a computer memory (claims 1, 7 and 16)), the claims are directed to obtaining entity information, analyzing the data, and providing a communication https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a connection to interact. In particular, the claims only recites the additional element – a server, a user device, a data storage, a network, a processor, a computer memory. The server, a user device, a data storage, a network, a processor, a computer memory are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2-6, 8-15, and 17-20 add additional limitations, but these only serve to further 
Claim 2 recites business availability via push notification, Claim 3 recites present communication history between the consumer and provider, Claim 4 recites issue a prompt; receive a response to one prompt. Claims 5-6, 9 recites present/display service directory to user. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore claims only serve to further limit the abstract idea. Claim 10 recites facilitate interaction. Claim 11 recites record the interaction. Claim 12 recites receive annotation from user and record annotation. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore claims only serve to further limit the abstract idea. Claims 13-14, 19 recite limitation of receiving a signal to push a widget; access/send widget; widget obtains/stores data which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore claims only serve to further limit the abstract idea. Claims 15, 18 recites status of communication mode comprises a wait time. Claim 17 recites receiving selection, connecting user device to entity. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore claims only serve to further limit the abstract idea.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite maintaining a listing comprising at least one entry and wherein each entry comprises indicia of an entity; obtaining, a dynamic attribute for each entry of the entity and wherein the dynamic attribute comprises a status of a communication mode; enables a determination of business availability; receiving request for the listing; in response to the received request, sending the listing; receiving, a selection, comprising a selected one of the at least one entry and the communication mode; and connecting the user with the entity utilizing the communication mode and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a server, a user device, a data storage, a network, a processor, a computer memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea. The claims are not patent eligible.	With respect to the server, a user device, a data storage, a network, a processor, a computer memory, these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0038 details “system 100 depicts server 104, server 102, and user device 106 in communication via network 108.  Network 108 may be a single 
networking platform (e.g., LAN via Ethernet or Wi-Fi connection), or combination of interconnected networking platforms (e.g., cellular telephone network, Internet, WiFi, WAN, LAN, etc.).  Server 104, server 102, and user device 106 each comprise at least one processor, memory for the storage of data and/or instructions for the processor, a network interface (e.g., radio frequency transmitter/receiver, NIC, etc.) to network 108.  The memory may be provide by retrievable storage of data encoded in a medium ”.  Further, see Applicants specification [0072] recites “a general-purpose or special-purpose processor (GPU or CPU), or logic circuits programmed with the instructions to perform the methods.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	With respect to the user interface, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 15-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 2014/0288959 A1) in view of Bengtson et al. (US 10,671,600)

Regarding Claim 1,   Schoenberg discloses the mobile messaging platform
a user interface that presents a consumer with information describing a plurality of service providers that meet a search criteria entered by the consumer (Fig 5C #178 user interface showing matching providers based on user search criteria, [0062] Once the consumer enters her search criteria 176, the results are shown on the web page 178 in FIG. 5C.  As mentioned, a list 182 of providers is presented.) ; and
computer memory ([0202] memory) storing one or more instruction sets, the one or more instruction sets including an instruction set that causes a processor to: determine of business availability information for at least one of the plurality of service providers (Fig 5C # 256, 266 shows selected provider status as available, [0062] This list may indicate each providers name 250 and rating 252 and whether the provider is available 254 (business availability).  For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement, and personal information 264), 
the business availability information including a communication modality useable between the consumer and the at least one of the plurality of service providers ([0027] The computerized system 110 includes an availability or presence tracking module 112 for tracking the availability of the service providers 130. The provider's computer, phone, or other terminal device periodically provides an indication of the provider's availability (e.g., available, online, idle, busy) to the system 110 and a mode (e.g., text, voice, video, etc.) by which he can be engaged., [0042] provider availability states, [0044]instant messaging and presence service, Fig 5C # 266 status – available Fig 5B # 240c communication type for service, Fig 5C # 266 connect via web, connect via phone, [0062] This list may indicate each providers name 250 and rating 252 and whether the provider is available 254.  For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement (Communication modes), and personal information 264, [0093]), and one or more of (i) a presence notification for the at least one of the plurality of service providers ([0033]availability of one or more providers is tracked [0044] The tracking module 112 transfers 154 information about the availability and the communication capability of the consumers 120 and , (ii) communication history between the consumer and the at least one of the plurality of service providers ([0063] Providers already associated with the consumer may appear on the consumers' short list.  Association may be based on historical engagements, Fig 5C View your engagement history with this provider); and
cause the user interface to present the business availability information along with static information associated with the plurality of service providers that meet the search criteria (Fig 5B # 240a-c user search criteria for provider and [0060]-[0060] various criteria to filter available providers, Fig 5C # 266 displays provider availability status based on search criteria, [0062] Once the consumer enters her search criteria 176, the results are shown on the web page 178 in FIG. 5C.  As mentioned, a list 182 of providers is presented.  This list may indicate each providers name 250 and rating 252 and whether the provider is available 254.).
Schoenberg teaches provider search results based on user criteria and select provider (Fig 5c # 180 selected provider and status: available connect via web and [0062] Once the consumer enters her search criteria 176, the results are shown on the web page 178 in FIG. 5C.  As mentioned, a list 182 of providers is presented.); Schoenberg teaches receive a selection of one of the presented service providers; connect to the selected one of the service provides (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement. Fig 4C connect parties)
Schoenberg teaches wherein the search criteria comprises the business availability information and search criteria filters (Fig 5B # 240a-240c provider availability via phone web or video  and [0060]-[0061], Fig 5C shows search results based on search criteria and [0062] Once the consumer enters her search criteria 176, the results are shown on the web page 178 in FIG. 5C.  As mentioned, a list 182 of providers is presented.  This list may indicate each provider name 250 and rating 252 and whether the provider is available 254., [0060], [0062])
Schoenberg does not specifically teach a schedule of availability for the communication modality and filters out from presentation any of the plurality of service providers not matching the search criteria
Bengston teaches a schedule of availability for the communication modality (Fig 2# 312-324, 332 and 336 available communication modes for agents based on search criteria, user can select to connect now or later, Fig 6 # 600 shows schedule of availability, Col 11 lines 35-52 For a specific member, a communication modality is selected by clicking on the associated icon.  Each member further has a corresponding set of icons indicating whether to contact the member now (icon 332) or later (icon 336) To select a member, the requestor selects a contact modality icon 312, 316, 320, 324, and 328 and a contacting timing icon 332 or 336., Col 14 lines 40-44 obtains scheduling information from the calendar module 528 regarding each member of the resource set, provides information about each member of the resource set, including scheduling information, to the requesting customer) and filters out from presentation any of the plurality of service providers not matching the search criteria (Col 11 lies 15-20 the engine 156 receives the results from the queried presence services and creates a social network 164 corresponding to the social network request.  The subset of members may be further filtered to remove members who are not currently present and/or available.). Bengtson, further teaches a presence notification for the at least one of the plurality of service providers (Col 7 lines 50-65 presence information)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a schedule of availability for the communication modality and filters out from presentation any of the plurality of service providers not matching the search criteria, as disclosed by Bengston in the system disclosed by Schoenberg, for the motivation of providing a method of assisting persons in identifying appropriate persons with whom to interact and effecting the interaction. (Col 1 lines 22-25 Bengtson).

Regarding Claim 2,    Schoenberg as modified by Bergtson teaches the mobile messaging platform of claim 1, 
Schoenberg discloses wherein the business availability information is delivered via a push notification to the user interface (Fig 5C # 266 connect via web, connect via phone, [0062] This list may indicate each providers name 250 and rating 252 and whether the provider is available 254.  For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement (Communication modes), and personal information 264, [0187])

Regarding Claim 3,    Schoenberg as modified by Bergtson teaches the mobile messaging platform of claim 1, further comprising:
Schoenberg discloses the processor causing a second user interface to present a business representative with the communication history between the consumer and the at least one of the plurality of service providers ([0063] Providers already associated with the consumer may appear on the consumers' short list.  Association may be based on historical engagements, [0136] Tools available to assist the provider in chat or messaging may include a thread viewer, a clinical summary of the consumer, the consumer's engagement history, a communication timeline chart, and a library of built-in and self-produced message templates for quick response.)

Regarding Claim 4,    Schoenberg as modified by Bergtson teaches the mobile messaging platform of claim 3, 
Schoenberg discloses wherein the automated workflow comprises an automated script that issues at least one prompt to the consumer via the user interface ([0054] The system uses 202 e-mail, automated telephone communication, or any other method of communication to establish a convenient time for both parties to accomplish the follow-up and then prompts 204 them to do so 206.)  and that receive a consumer response to the at least one prompt via the user interface ([0055] a process 208 for a standby engagement is shown, with a user interface on a web page 


Regarding Claim 5,    Schoenberg as modified by Bergtson teaches the mobile messaging platform of claim 1, 
Schoenberg discloses the processor causes a service directory to be presented to the consumer via the user interface and wherein the service directory includes a listing of the plurality of service providers that meet the search criteria ([0053] A results page 178, in FIG. 5C, allows the consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria) and are within a predetermined distance of the consumer (Fig 5C # 178, 250-254 shows list of providers that matched criteria searched for such as within 20 miles, [0053] A results page 178, in FIG. 5C, allows the consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria., Fig 5B # 242a predetermined distance)

Regarding Claim 6,     Schoenberg as modified by Bergtson teaches the mobile messaging platform of claim 1, 
Schoenberg discloses the processor causes a dynamic contacts list to be presented to the consumer via the user interface (Fig 5C #250 list of matching providers); wherein the dynamic contacts list is automatically updated to include business representative contacts with whom the consumer has a communication session (Fig 5 C # 266 connect via phone Fig 5D # 180. [0055]When the system determines 222 that the provider is available, the system notifies 224 the consumer.  When notified, the consumer logs in 226 and is connected 228 to the provider.)

Regarding Claim 7,    Schoenberg disclose the server, comprising:
a data storage (Fig 1 # 118 database); a network interface to a network ([0026]); and a processor ([0201]-[0202])to:
maintain, in the data storage, indicia of an entity (Fig 1 # 118 database, [0123] a provider establishes a profile that allows consumers to select him as the target service provider of an engagement. [0132]-[0133]);
 obtain a dynamic attribute, via the network interface, with an entity server of the entity and wherein the dynamic attribute comprises a plurality of communication modes (Fig 3 # 144-148 and [0027], [0041] The provider 130 can also indicate 148 to the tracking module 112 (such as by setting a check box or selecting a menu entry or by responding to a voice prompt) the modes (e.g., telephone, chat, video conference) by which a consumer 120 can be connected to the provider 130., [0062]); and a presence information (Fig 5B # 240c communication type for service, Fig 5C # 266 connect via web, connect via phone, [0027]presence tracking module tracks availability of service providers for modes such as text, voice, video etc. [0062] This list may indicate each providers name 250 and rating 252 and whether the provider is available 254.  For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement (Communication modes), and personal information 264, [0093]),
receive from a user device via the network interface, an entity request matching the indicia of the entity (Fig 4A # 170 select provider (entity), [0062] For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement, and personal information 264.  Tools 266 allow the consumer to initiate or schedule an engagement.);
send the indicia and dynamic attribute to the user device (Fig 5C # 250, 266 status available, connect via web, connect via phone communication modes);
 receive a selection of one of the plurality of communication modes, from the user device, to communicate with the entity (Fig 4A # 184 choose modes, [0053] Once a provider is selected and a mode of engagement is chosen 184, Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based .; and
connect the user device with the entity utilizing the selected one of the communication modes (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement. Fig 4C connect parties).
Schoenberg does not teach a presence information for each of the plurality of communication modes.
Bengston teaches a presence information for each of the plurality of communication (Fig 2# 312-324, 332 and 336 available communication modes for agents/resources based on search criteria, user can select to connect now or later, Col 7 lines 50-65 presence information include information regarding the accessibility of the endpoint device, registration information, the recency of use of the endpoint device by the person, recency of authentication by the person to a network component, and the preferences of the person (e.g., contact mode preferences or profiles such as the communication device to be contacted for specific types of contacts). Bengtson, further teaches a presence notification for the at least one of the plurality of service providers (Col 7 lines 50-65 presence information)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a presence information for each of the plurality of communication, as disclosed by Bengston in the system disclosed by Schoemberg, for the motivation of providing a method of assisting persons in identifying appropriate persons with whom to interact and effecting the interaction. (Col 1 lines 22-25 Bengtson).


Regarding Claim 8,    Schoenberg disclose the server of claim 7, wherein the processor further:
Schoenberg disclose maintains, in the data storage, a listing comprising a plurality of indicia for a corresponding plurality of entities (Fig 1 # 118 database, [0123] a provider establishes a profile ;
 for each of the plurality of entities, obtains, via the network interface, a plurality of dynamic attributes, from each of a corresponding plurality of entity servers comprising a corresponding plurality of communication modes (Fig 3 # 144-148 and [0027], [0041] The provider 130 can also indicate 148 to the tracking module 112 (such as by setting a check box or selecting a menu entry or by responding to a voice prompt) the modes (e.g., telephone, chat, video conference) by which a consumer 120 can be connected to the provider 130., [0062]);
sends to the user device the listing comprising the plurality of indicia and the corresponding plurality of dynamic attributes (Fig 5C # 250, 266 status available, connect via web, connect via phone communication modes, Fig 4A # 170 select provider (entity), [0062] For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement, and personal information 264.  Tools 266 allow the consumer to initiate or schedule an engagement.);
receives the selection comprising one of the plurality of indicia and selected communication mode associated with the one of the plurality of indicia (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement., [0093]).; and
connects the user device with one of the plurality entities associated with the selected one of the plurality of indicia utilizing the selected one of the corresponding plurality of communication modes (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement. Fig 4C connect parties).

Regarding Claim 9,    Schoenberg disclose the server of claim 8, 
Schoenberg discloses wherein the processor causes the listing to be presented on the user device (Fig 5C matching provider listing display and [0062] a list 182 of providers is presented.  This list may indicate each provider’s name 250 and rating 252 and whether the provider is available 254.)  .

Regarding Claim 10.    Schoenberg disclose the server of claim 7, wherein the processor, 
Schoenberg discloses upon connecting the user device with the entity, facilitates an interaction there between ([0055] When notified, the consumer logs in 226 and is connected 228 to the provider. [0074] web based teleconferencing, [0075], [0080]).

Regarding Claim 11.    Schoenberg disclose the server of claim 10, 
Schoenberg discloses wherein the processor records, in the data storage, the interaction (Fig 10 record interaction and [0084] Such a record of consumer entries, recordings, and provider notes, together with time stamps and identification of registrars, is available to the consumer at any time for future reference.  [0086] engagement recording and transcript, [0138]).

Regarding Claim 15,    Schoenberg disclose the server of claim 7, 
Schoenberg teaches wherein the dynamic attribute further comprises a delay associated with connecting the user device to the entity comprising one of the plurality of connection modes (Fig 7 waiting room for provider and [0152] The "waiting room" queues consumer requests to consult with a service provider while the service provider is busy or otherwise unavailable.) and waiting for an interaction to be initiated utilizing the one of the plurality of connection modes as the selected connection mode (Fig 7 waiting room for provider and [0152] The "waiting room" queues consumer requests to consult with a service provider while the service provider is busy or otherwise unavailable., Fig 5D).

Regarding Claim 16,    Schoenberg disclose the method, comprising:
maintaining a listing comprising at least one entry and wherein each entry comprises indicia of an entity (Fig 1 # 118 database, [0123] a provider establishes a profile that allows consumers to select him as the target service provider of an engagement. [0132]-[0133]); 
obtaining, by a processor, a dynamic attribute for each entry from a corresponding server of the entity and wherein the dynamic attribute comprises a status of a communication mode (Fig 3 # 144-148 and [0027], [0041] The provider 130 can also indicate 148 to the tracking module 112 (such as by setting a check box or selecting a menu entry or by responding to a voice prompt) the modes (e.g., telephone, chat, video conference) by which a consumer 120 can be connected to the provider 130., [0062]); and wherein the status comprises presence information for a communication mode ([0027] In an active system, one or more of the providers 130 provides an indication to the computerized system 110 that the one or more providers are available to be contacted by consumer and an indication of the mode by which the provider may be contacted. The provider's computer, phone, or other terminal device periodically provides an indication of the provider’s availability (e.g., available, online, idle, busy) to the system 110 and a mode (e.g., text, voice, video, etc.) by which he can be engaged. Fig 5B # 240c communication type for service, Fig 5C # 266 connect via web, connect via phone, [0062] This list may indicate each providers name 250 and rating 252 and whether the provider is available 254.  For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement (Communication modes), and personal information 264, [0093]),
receiving by the processor,  request from a user device for the listing;  (Fig 4A # 170 select provider (entity), [0062] For the selected provider 180, additional details are shown, including her picture 256, specialty 258, demographic information 260, what types 262 of connections she can use for an engagement, and personal information 264.  Tools 266 allow the consumer to initiate or schedule an engagement.);
in response to the received request, sending the listing (Fig 5C # 250, 266 status available, connect via web, connect via phone communication modes);
receiving, by the processor from the user device, a selection, comprising a selected one of the at least one entry and the communication mode (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement., [0093]).; and
connecting the user device with the entity utilizing the communication mode (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement. Fig 4C connect parties).
Schoenberg does not teach a presence information for communication modes.
Bengston teaches a presence information for communication mode (Fig 2# 312-324, 332 and 336 available communication modes for agents/resources based on search criteria, user can select to connect now or later, Col 7 lines 50-65 presence information include information regarding the accessibility of the endpoint device, registration information, the recency of use of the endpoint device by the person, recency of authentication by the person to a network component, and the preferences of the person (e.g., contact mode preferences or profiles such as the communication device to be contacted for specific types of contacts). Bengtson, further teaches a presence notification for the at least one of the plurality of service providers (Col 7 lines 50-65 presence information)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a presence information for communication mode, as disclosed by Bengston in the system disclosed by Schoemberg, for the motivation of providing a method of assisting persons in identifying appropriate persons with whom to interact and effecting the interaction. (Col 1 lines 22-25 Bengtson).



Schoenberg teaches the dynamic attribute further comprises a plurality of dynamic attributes, one of which correspond to one of a plurality of communication modes (Fig 3 # 144-148 and [0027], [0041] The provider 130 can also indicate 148 to the tracking module 112 (such as by setting a check box or selecting a menu entry or by responding to a voice prompt) the modes (e.g., telephone, chat, video conference) by which a consumer 120 can be connected to the provider 130., [0062]); the receiving of the selection comprising the communication mode further comprises a selection of a selected one of the plurality of communication modes (Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement., [0093]); and
the connecting the user device with the entity utilizing the communication mode comprises connecting the user device with the entity utilizing the selected one of the plurality of communication nodes(Fig 4A # 170, 184 customer choose mode to connect and [0053] consumer to select a specific provider 180 from a list 182 of providers identified based on the search criteria.  Once a provider is selected and a mode of engagement is chosen 184 (see below), the scheduling module 116 establishes 186 the new engagement. Fig 4C connect parties).

Regarding Claim 18,    Schoenberg disclose the method of claim 16, 
Schoenberg teaches wherein the dynamic attribute comprising a status of a communication mode (Fig 5C status available, [0062]) comprises a wait time associated with connecting the user device with the entity (Fig 5D # 218 wait time and [0055]) and a delay before an interaction begins utilizing the communication mode (Fig 7 waiting room for provider and [0152] The "waiting room" queues consumer requests to consult with a service provider while the service provider is busy or otherwise unavailable.) and waiting for an interaction to be initiated utilizing the one of the plurality of connection modes as the selected connection mode (Fig 7 waiting room .

Regarding Claim 20, Schoenberg disclose the method of claim 16, 
Schoenberg teaches wherein an interaction conducted between the user device and entity is maintained in a persistent data storage and may be resumed in a subsequent communication session occurring after the connection has terminated (Fig 10 record interaction and [0084] Such a record of consumer entries, recordings, and provider notes, together with time stamps and identification of registrars, is available to the consumer at any time for future reference.  [0086] engagement recording and transcript, [0138]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 2014/0288959 A1) in view of Bengtson et al. (US 10,671,600) as applied to claim 7, further in view of Barnes et al. (US 8,401,155 B1)

Regarding Claim 12.   Schoenberg disclose the server of claim 10, 
Schoenberg discloses wherein the processor, via the network interface, receives an transcript from at least one of the user device or the entity and records the annotation in the data storage ([0084]-[0085] Based on a consumer request or setting to produce a transcript, the system forwards the file to a third party vendor to perform transcription of the file and return a textual representation of the engagement.  Such text is incorporated into the consumer's record, communicated to an external party, or used as the basis for future engagements). However, Schoenberg does not specifically teach receives an annotation from at least one of the user device or the entity and records the annotation in the data storage
Barnes teaches wherein the processor, via the network interface, receives an annotation from at least one of the user device or the entity and records the annotation in the data storage (Fig 8 # 810 receive annotations, Col 18 lines 41-43, 66-67, Col 19 lines 1-9 the user can pause the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receives an annotation from at least one of the user device or the entity and records the annotation in the data storage, as disclosed by Barnes in the system disclosed by Schoenberg, for the motivation of providing a recording system in the customer center and recording received customer communications data in the recording system in which the customer communications data is presented and organized into folders representative of the customer contacts and annotations associated with the customer contacts (Col 2 lines 1-6 Barnes).

Claims 13-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberg (US 2014/0288959 A1) in view of Bengtson et al. (US 10,671,600) as applied to claims 7 and 16, further in view of Gudla et al. (US 2016/0014057 A1)

Regarding Claim 13.    Schoenberg disclose the server of claim 10, wherein the processor, as a portion of the interaction:
Schoenberg does not teach following limitations, however
Gudla teaches receives a signal to push a widget to the user device ([0055] The gateway client sends a registration request (signal) to the push server 102 through a push client 105.  The push server 102 sends a RegID to the gateway client 107 through the push client 105.  The gateway client registers with the gateway server 103 using RegID.); accesses, from the data storage, the widget ([0053] The push server (data storage) 102 is configured for pushing the at least one push message to at least one user device 104.); and sends the widget to the user device (0054] push widgets, [0053]The user device 104 includes a gateway client 107 for customizing the one or more push messages based on receiving one or more instructions stored at the gateway server 103., [0270]); and sends the widget to the user device ([0053]The user device 104 includes a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receives a signal to push a widget to the user device; accesses, from the data storage, the widget; and sends the widget to the user device; and sends the widget to the user device, as disclosed by Gudla in the system disclosed by Schoenberg, for the motivation of providing dynamically customized web push messages to user device in a wireless network. ([0002] Gudla).

Regarding Claim 14,    Schoenberg disclose the server of claim 13, 
Schoenberg does not teach wherein the widget obtains data from the user device and stores the obtained data in the data storage.
Gudla teaches wherein the widget obtains data from the user device and stores the obtained data in the data storage ([0054] push widgets, [0273] retrieving information of at least one user device by a gateway client of the corresponding user device, [0274] the retrieved information comprises at least one of user's preference based on usage statistics of user device learned from usage history of user, configuration provided by user, and location of user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the widget obtains data from the user device and stores the obtained data in the data storage, as disclosed by Gudla in the system disclosed by Schoenberg, for the motivation of providing dynamically customized web push messages to user device in a wireless network. ([0002] Gudla).

Regarding Claim 19,   Schoenberg disclose the method of claim 1, 
Schoenberg teaches wherein the connection comprises an interaction (0075] The consumer may use a dial-in number and an access code that connects him to the brokerage's servers.). However, Schoenberg does not specifically teach wherein the interaction comprises at least one widget of executable code by the user device.
Gudla teaches wherein the interaction comprises at least one widget of executable code by the user device ([0054] push widgets, [0244], [0270], [0273] retrieving information of at least one user device by a gateway client of the corresponding user device, [0274] the retrieved information comprises at least one of user's preference based on usage statistics of user device learned from usage history of user, configuration provided by user, and location of user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the interaction comprises at least one widget of executable code by the user device, as disclosed by Gudla in the system disclosed by Schoenberg, for the motivation of providing dynamically customized web push messages to user device in a wireless network. ([0002] Gudla).

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.
Regarding 102/103 rejection, new limitations have been considered in claim rejection above. Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding 101 rejection, examiner has considered all arguments and respectfully disagrees. With respect to Bascom argument, In BASCOM, as in the instant case, the claimed invention was directed to an abstract idea, and only contained additional elements not amounting to significantly more when considered individually. However, the distinction between BASCOM and the instant case is that the claimed invention had a “non-conventional and non-generic arrangement of the additional elements.” This non-conventional arrangement was “installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.” (BASCOM, 827 F.3d at 1345). In the instant case, there is no indication that the arrangement of the display is non-conventional or non-generic. Instead, the computer . 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samson (US 2008/0141153 A1) teaches wherein the widget obtains data from the user device and stores the obtained data in the data storage ([0053] an end-user application is context aware, which may include having information to indicate what type of device is executing the application, whether or not the device is online (network connected), whether the device is inside a firewall, whether another corresponding application is executing on another machine, etc. Knowledge of what type of device is executing the application may affect a determination on what action to initiate responsive to the interaction of items and components. Fig 1 # 120).
Werth (US 9,529,635 B2) teaches receives a signal to pushes a widget to the user device (Col 84 lines receive selection of widget by remote technician. Responsive to receipt of the selection, the centralized service delivers the local automation service to the remote device via the connection provided by the remote connectivity tool..); accesses, from the data storage, the widget (Fig 12 A #1215 widget 1220A-1220N); and sends the widget to the user device (and wherein the widget comprises executable instructions for execution by a processor of the user device (Col 84 lines 64-67 Upon receipt of the local automation service to the remote device, the local automation service may automatically perform the service, such as via unpackaging, installation and/or execution of the local automation service.  In some embodiments, the local agent on the device may execute or operate the local automation service to perform the service on the device.).
Wang (US2017/0220966 A1)discloses a user interface that presents a consumer with information describing a plurality of service providers that meet a search criteria entered by the consumer (Fig 7O #7117-7123 customer search parameters to find service provider and [0392] Customer C1 (7112) presets his or her search parameters to search for available potential service providers for his or her type of service request., Fig 7O # 7136 list of service providers based on customers search parameters, [0395][0396] If the customer needs detailed explanation of the information provided by the indicators for each of the displayed service providers, he or she can click on the "List of Service Providers for Customer" button); and Wang discloses computer memory ([0291] Processor (203), and Memory (204)) storing one or more instruction sets, the one or more instruction sets including an instruction set that: enables a determination of business availability information for at least one of the plurality of service providers (Fig 7P # 7138, 7142 shows service provider availability such as ETA 10mins, [0272] Service provider information may correspond to information about the available service providers themselves, such as profile information about the service providers, the current location or movement of the delivery vehicles, transport vehicles or vehicles providing both transport and delivery service or a particular distance or particular pickup time from the customer., [0321] the system identifies whether this regular matching regular service provider is available (Decision 607), [0342] The indicator settings (700) will show different sets of indicators, such as the "AOP" set of indicators that provides information about the availability of service providers (735), [0358]), the business availability information including one or more of: (i) a notification for the at least one of the plurality of service providers (Fig 7O#7128 shows map/location of service provider and ETA of 1 min and [0268]) and (iii) communication history between the consumer and the at least one of the plurality of service providers ([0159] service providers can see how often a customer generates business, which is information a service provider may find helpful in choosing a best matching customer, as he or she may want to give priority to a more frequent future customer.  However, it may also be useful to a customer who may be interested in seeing his or her own past service request history., [0170], [0173] set of indicators is displayed to service provider or a customer, as it relates information regarding a service provider's service request history (communication history) with a ; and enables a presentation of the business availability information via the user interface along with static information associated with the plurality of service providers that meet the search criteria (Fig 7O #7128 location and ETA of service provider and 7P #7137, 7138 shows data regarding service provider availability ETA 10mins, 1 min etc.). Wang discloses wherein the business availability information is delivered via a push notification to the user interface (Fig 7P # 7138, 7142 shows service provider availability such as ETA 10mins on user interface, [0272] Service provider information may correspond to information about the available service providers themselves, such as profile information about the service providers, the current location or movement of the delivery vehicles, transport vehicles or vehicles providing both transport and delivery service or a particular distance or particular pickup time from the customer., [0321] the system identifies whether this regular matching regular service provider is available (Decision 607), [0342] The indicator settings (700) will show different sets of indicators, such as the "AOP" set of indicators that provides information about the availability of service providers (735), [0358], [0071]). Wang teaches wherein the automated workflow comprises an automated script that issues at least one prompt to the consumer via the user interface and that receive a consumer response to the at least one prompt via the user interface ([0115] When a service provider would like to add a customer to the favorites list, the system will send a request to the customer asking whether he or she authorizes the addition to that service provider's favorites list. If a customer confirms, then a customer will be on the service provider's favorites list in the applicable subcategory transport or delivery, or both if applicable.  In an exemplary embodiment, a customer may accept the request first in order to be added to the favorites list, for either one category or both.). Wang teaches wherein a service directory is also presented to the consumer via the user interface (Fig 70 # 7136 list of service providers, [0396]) and wherein the service directory includes a listing of the plurality of service providers that meet the search criteria and are within a predetermined distance of the consumer ([0395]search parameter C (7115) reflects the geographic zone resulting from the search by distance within 1.5 miles which identifies two more service providers, P1 (7131) and P2 (7133) and two more customers requesting services, customer C2 (7130) and C5 (7135), as seen from the "S4 vs. D3" set of .); Wang discloses wherein a dynamic contacts list is presented to the consumer via the user interface (Fig 7O # 7136 list of service providers based on customers search parameters, [0395]-[0396] If the customer needs detailed explanation of the information provided by the indicators for each of the displayed service providers, he or she can click on the "List of Service Providers for Customer" button), 
Tuchman (US 8,533,857) teaches communication modality usable between the consumer and at least one of service providers along with a schedule of availability for the communication modality (Col 22 lines 25-28 The presence information may include availability information from an electronic calendar or agenda maintained by the person in a calendar application (schedule). Col 23 lines 18-24 the availability of communication channels may be determined based on the client's preference and customer's preference, as well as presence information of a selected agent and the customer at the point in time.)
Ristock (US 10,250,753) discusses invitees may list or have listed on their behalf two or more preferred channels and best times of availability for those channels (schedule availability).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629